Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 07/20/2022. Claims 1-5, 7-15 and 17-22 are presented for examination.

Response to Arguments
2. 	The Applicant’s arguments filed 07/14/2022, with respect to the claim rejections have been fully considered and are persuasive. Accordingly, the rejections of these claims are withdrawn, since the amendments remedied the previous issues.

Allowable Subject Matter
3.    Claims 1-5, 7-15 and 17-22, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Calandrino, (US 20120154420), discloses a method for color palette extraction for videos (see fig. 3 and par. 3 and 18), the method comprising: identifying, using a server that includes a hardware processor (see figure 2 which performs method of figure 3; and pars.19-20), a content item (see par. 22); clustering a plurality of pixels of the content item based on a color of each of the pixels in the plurality of pixels into one of a plurality of clusters (see figure 3, S206 and par. 24); selecting one or more clusters from the plurality of clusters (see figure 3, S212, and par. 27); determining a main color for the one or more selected clusters (see par. 25); and modifying an appearance of a user interface element of a user interface by changing the color of the user interface element to the main color of the one or more selected clusters (see figure 3, step 218, and par. 30).
In contrast, Applicant’s claimed invention provides a technique for extracting color palette for videos by modifying the color of a user interface in connection with a video presentation, without conflicting the viewing experience of the user, even when different color items in static portions of the user interface is presented at the same time while the colored video scene is being played back.
With respect to some example claims, claim 1 explicitly discloses determining that a pixel from the pixels in the one or more selected clusters is an outlier pixel and discarding the outlier pixel from the plurality of pixels for determining the main color; and modifying an appearance of a user interface element of a user interface by changing the color of the user interface element to the main color of the one or more selected clusters. Claim 3 recites: determining a main color for the one or more selected clusters, by determining color component values of a color indicating scale for each of the pixels associated with the one or more selected clusters and determining an average color component value for each color component of the color indicating scale based on the color component values, wherein the main color for the one or more selected clusters includes the average color component value for each color component of the color indicating scale; and modifying an appearance of a user interface element of a user interface by changing the color of the user interface element to the main color of the one or more selected clusters.
Additionally, the features of the explicitly claimed limitations of claims 1 and 3, and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in independent claims 1, 3, 11, 13 and 21-22. As such, Claims 1-5, 7-15 and 17-22 of the instant application are considered to be novel in view of the prior art of record.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
08/30/2022